Citation Nr: 1002032	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-40 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA), 
under Chapter 35, Title 38, of the United States Code.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from May 1948 to April 1952 
and from February 1953 to March 1969.  He died in December 
2003, and the appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied the 
appellant's claims for entitlement to service connection for 
the cause of the Veteran's death, DEA, and accrued benefits.

The appellant requested a Travel Board hearing and was one 
scheduled, but she failed to appear for it.  Her request will 
therefore be considered withdrawn.  38 C.F.R. § 20.704(d) 
(2009).

The issues of entitlement to service connection for the cause 
of the Veteran's death and entitlement to DEA are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A claim for VA benefits was not pending at the time of the 
Veteran's death in December 2005, and he was not entitled to 
benefits under an existing rating or decision.

CONCLUSION OF LAW

The claim of entitlement to accrued benefits lacks legal 
merit. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, where the law, and not the evidence, is dispositive 
of the claim, the above provisions are not applicable.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002).  As shown below, the 
Veteran did not have a pending claim and he was not entitled 
to benefits under an existing rating or decision at the time 
of his death.  The appellant's claim for accrued benefits is 
thus precluded by the applicable law and regulations, and the 
VCAA is therefore inapplicable to this claim.

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the decedent was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the deceased's death 
which were due and unpaid preceding the deceased's death.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A Veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision in order for a surviving spouse to be entitled to 
accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).  Applications for accrued benefits must be filed 
within one year after the date of death. 38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

In this case, the appellant filed her claim in January 2004, 
within one year of the Veteran's death in December 2003.  Her 
claim must be denied, however, because the Veteran did not 
have a claim pending at the time of his death and was not 
entitled to benefits under an existing rating or decision.  
Prior to the Veteran's death and the appellant's ensuing 
claim for accrued benefits, the most recent VA rating or 
decision was the RO's April 1984 decision implementing the 
Board's March 1984 decision increasing the rating for the 
Veteran's service-connected atypical narcolepsy and cataplexy 
from 10 to 20 percent.  The Board's March 1984 decision was 
unanimous and final.  See 38 C.F.R. § 19.181(a) (1984) ("A 
decision unanimously concurred in by the Members of the 
Section and duly promulgated shall be final)."  The Veteran 
filed no subsequent claim for benefits pending prior to his 
death and no claim was pending at the time of his death.  The 
appellant's claim must therefore be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.


REMAND

At the time of his death, the Veteran was in receipt of 
service connection for atypical narcolepsy and cataplexy, 
rated 20 percent disabling.  The death certificate indicated 
the immediate cause of death as metastatic adenocarcinoma, 
and other significant conditions contributing to death but 
not resulting in the immediate cause as coronary artery 
disease (CAD), pneumonia, and urinary tract infection.  The 
appellant claims that Dexedrine, the medication prescribed 
for and taken by the Veteran for his service-connected 
narcolepsy and cataplexy, contributed to the CAD that 
contributed to his death.

To establish service connection for the cause of the 
Veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310 West 2002); 38 C.F.R. § 3.312 (2009).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently not one related 
to the principal cause.  In order to constitute the 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
Veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(3).

In an April 2004 letter, Dr. Meissner opined that the 
Veteran's use of Dexedrine contributed in a detrimental 
manner to his overall cardiovascular health.  He noted that 
the chronic use of compounds such as dextroamphetamine, a 
component of Dexedrine, has the enormous potential to 
accelerate and aggravate the atherosclerotic disease process.  
He concluded that, "although the use of this medication is 
probably not causally related per se to his cardiovascular 
disease, it without a doubt had adverse consequences to the 
patient with respect to the severity and extent of his 
illness."  A VA medical opinion was also obtained.  In March 
2008, a VA physician noted the appellant's contention and 
wrote, "There is no question that the drugs that were used 
contribute to cardiovascular disease; however, his death was 
caused by metastatic adenocarcinoma.  There is certainly no 
connection between these drugs and adenocarcinoma of the 
lungs."  He concluded that the metastatic adenocarcinoma 
that was listed as the primary cause of death on the 
Veteran's death certificate was not related to the drugs he 
took for narcolepsy.

The two medical opinions above both support the contention 
that the medication the Veteran took for his service-
connected disability contributed to his CAD.  Neither opinion 
addresses whether the Veteran's CAD, which the death 
certificate indicated contributed to his death, contributed 
"substantially or materially" to his death as required by 
38 C.F.R. § 3.312.  Significantly, 38 C.F.R. § 3.312(c)(4) 
provides that, even where the primary cause of death is so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, VA must consider 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  Such a holding is 
only reasonable when the service-connected condition affected 
a vital organ and was itself of a progressive or debilitating 
nature.  Id.

Thus, in this case, VA must consider whether the Veteran's 
CAD had a material influence in accelerating death.  If so, 
and the medication prescribed for and taken by the Veteran 
for his service-connected narcolepsy and cataplexy caused or 
contributed to the CAD, the service-connected narcolepsy and 
cataplexy could be considered a contributory cause of death.  
Neither of the medical opinions, including the VA opinion, 
addressed this question, and the Board cannot do so based on 
the evidence of record.  That evidence shows that the Veteran 
was hospitalized with atypical chest pain in January 2003, 
and was in February 2003 diagnosed with two-vessel CAD and 
underwent an angioplasty with placement of a stent.  The 
Board cannot make a medical judgment as to whether the 
Veteran's CAD was of such a progressive or debilitating 
nature to have had a material influence in accelerating 
death.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)) 
(the Board may not make its own independent medical 
determinations).  A remand is therefore warranted to obtain 
an adequate medical opinion on this question.  Cf. Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

The Board also notes that there are no medical records in the 
claims file for the months preceding the Veteran's death in 
December 2003.  The post-service medical records in the 
claims file are in envelopes titled, "service department 
records envelopes" which contain Air Force medical reports 
dated from February 1970 to April 2003.  The appellant's 
October 2004 claim form indicates that the Veteran was 
hospitalized from November to December 2003.  The records of 
this hospitalization, as well as any records of treatment 
from May 2003 to December 2003, would be helpful in rendering 
the requested medical opinion, and should therefore be sought 
by the RO.

As to the claim for DEA, DEA under Chapter 35, Title 38, of 
the United States Code, is a program of education or special 
restorative training that may be authorized for an eligible 
person, such as a surviving spouse, if the applicable 
criteria are met. See 38 U.S.C.A. §§ 3500, 3501  (West 2002); 
38 C.F.R. §§ 21.3020, 21.3021 (2009).

As is relevant here, basic eligibility for certification of 
DEA exists if the Veteran was discharged from service under 
conditions other than dishonorable and died as a result of a 
service-connected disability.  38 C.F.R. § 3.807 (2009).  
Whether the Veteran died as a result of a service-connected 
disability is at issue in the claim for service connection 
for the cause of the Veteran's death.  Thus, the claim for 
entitlement to DEA is inextricably intertwined with the claim 
for service connection for the cause of death.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision can not be rendered unless both are 
adjudicated).  The claim for entitlement to DEA must 
therefore be remanded as well.
Accordingly, the claims for entitlement to service connection 
for the cause of the Veteran's death and for entitlement to 
DEA are REMANDED for the following action:

1.  Ask the appellant to identify the 
hospital or other health care facility 
where the Veteran was treated in the 
months preceding his death.  Then, take 
appropriate steps to obtain any records 
that have not yet been associated with 
the claims file.

2.  Request a VA medical opinion from a 
VA physician as to the etiology of the 
Veteran's death.

The claims file must be sent to the VA 
physician for review.

The physician should first describe the 
extent to which the Veteran's Dexedrine 
contributed to his CAD.  The physician 
should then state whether the CAD 
contributed substantially or materially 
to the Veteran's death, combined to cause 
his death, or aided and lent assistance 
to the production of death.  The 
physician should also state whether, even 
assuming that the adenocarcinoma that was 
the primary cause of death was so 
overwhelming that eventual death could be 
anticipated irrespective of the CAD, the 
CAD was of such severity as to have had a 
material influence in accelerating death.

3.  Then, review any additional evidence 
and readjudicate the claims for service 
connection for the cause of the Veteran's 
death and for DEA, under all appropriate 
statutory and regulatory provisions and 
legal theories.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


